
	
		I
		112th CONGRESS
		1st Session
		H. R. 1622
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Latta introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to provide for
		  voluntary incentive auction revenue sharing.
	
	
		1.Short titleThis Act may be cited as the
			 Spectrum Innovation
			 Act.
		2.Voluntary
			 incentive auction revenue sharingSection 309(j)(8) of the Communications Act
			 of 1934 (47 U.S.C. 309(j)(8)) is amended—
			(1)in subparagraph
			 (A), by striking (D), and (E), and inserting (D), (E),
			 and (F),; and
			(2)by adding at the
			 end the following:
				
					(F)Voluntary
				incentive auction revenue sharing
						(i)In
				generalNotwithstanding subparagraph (A) and except as provided
				in subparagraphs (B) and (C), if the Commission determines that it is
				consistent with the public interest in utilization of the spectrum for a
				licensee to relinquish voluntarily some or all of its licensed spectrum usage
				rights in order to permit the assignment of new initial licenses subject to new
				service rules, the proceeds from the use of a competitive bidding system under
				this subsection in granting such rights to another licensee shall be shared, in
				an amount or percentage that the Commission considers appropriate, with the
				licensee who voluntarily relinquished such rights.
						(ii)Amounts not
				shared deposited in TreasuryIn any case in which a licensee
				voluntarily relinquishes licensed spectrum usage rights under clause (i), the
				Commission shall deposit in the Treasury any portion of the proceeds described
				in such clause that the Commission does not share with the licensee (except
				proceeds retained under subparagraph (B) and deposits described in subparagraph
				(C)).
						.
			3.Rules for
			 voluntary incentive auction revenue sharingNot later than 1 year after the date of the
			 enactment of this Act, the Federal Communications Commission shall establish
			 rules for the implementation of voluntary incentive auction revenue sharing
			 under subparagraph (F) of section 309(j)(8) of the Communications Act of 1934,
			 as added by section 2(2).
		4.No
			 involuntary reclamation of frequenciesThe Federal Communications Commission may
			 not reclaim frequencies of broadcast television licensees directly or
			 indirectly on an involuntary basis under subparagraph (F) of section 309(j)(8)
			 of the Communications Act of 1934, as added by section 2(2).
		
